Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment filed 1/17/2022 that cancelled claims 1-50, is acknowledged.
Claims 51-70 are pending.
Election/Restrictions
In the Response to Election/Restriction filed 1/17/2022, Applicant elected Group I, claims 51-68, drawn to method of delivering a nucleic acid to a cell, and further elected So-41 as the compound of formula (I), claims 51-68, and No.41+No.38+sphingosine derivative So-8 as the lipid combination, claims 51-68.
In a phone call to Applicant’s Attorney, Zhaohui Wang, on 2/10/2021, it was clarified that the election of “So-41” for the compound of formula (I) was a mistake and that “No. 41”, which is part of the elected lipid combination, should have been elected as the compound of formula (I).  Thus, No.41 is elected as the compound of formula (I).  
Though applicant elects Group I and the species of lipid and lipid combinations, with traverse, Applicant does not provide arguments as to why the elections are traversed.  
A traverse is a request for reconsideration of a requirement to restrict that must include a written statement of the reasons for traverse, distinctly and specifically pointing out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error. The absence of any statement indicating whether the requirement to restrict is traversed or the failure to provide reasons for traverse will be treated as an election without traverse. MPEP 818.01.

Claims 69-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Claims 53, and 55-57 are also withdrawn from consideration for being directed toward non-elected subject matter.
In the course of the search, the species election was broadened to include So-8.
Claims 51-54 and 58-68 are examined on the merits herein.

Priority
The instant application claims priority to the 371 of PCT/CN2019/080519, filed 3/29/2019, which claims priority to PCTCN2018081155, filed 3/29/2018.  
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) dated 12/21/2020, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, is has been placed in the 
Specification
The disclosure is objected to because of the following informalities:
-Page 1 of the specification recites, “The applicant claims priority to PCT Application No. PCT/CN2018/081155. . .filed on Mar. 19, 2018.”  However, PCTCN2018081155 was filed on 3/29/2018 and not on 3/19/2019. 
-Pages 40-52 of the specification contain Table 1, a listing of compounds of the instant invention.  Many of these compounds are illegible and blurry.  
Appropriate correction is required.
Claim Objections
Claim 51 is objected to because of the following informalities:  
The compound of Formula (I) recites -NHR4R5 as a group and further states, in line 17 of the claim, “or -NR4R5 group is a quaternary ammonium cation”.  The NHR4R5 group in Formula (I) is a quaternary ammonium cation.  Since the N of the NHR4R5 is additionally bonded to a carbon on the compound of formula (I), the nitrogen as depicted in the compound of formula (I)-C-NHR4R5, is a quaternary ammonium cation.  For the purposes of examination, the “-NHR4R5” group of Formula (I) is being interpreted and examined as “-NR4R5”.
The word, “Ganglioside” is capitalized on the second to last line of the claim. “Ganglioside” is neither the start of a sentence or a proper noun.
Claim 59 is objected to because of the following informalities:  The claim does not end with a period.  MPEP 608.01(m)

Claim 60 is objected to because of the following informalities:  
The phrase is a “the combination is a combination comprising any one or more of No.41, No.38, and No.48” is unclear and should be recited as “the combination is a combination comprising at least one of No. 41, No.38, and No. 48.”
The last two lines of the claim recite “wherein the compounds above are used at concentrations as shown in Table 1.”  However, incorporating a Table from the specification into the claims is improper.  Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). MPEP 2173.05(s).
Claim 64 is objected to because of the following informalities:  
Claim 64 recites a sequence of nucleotide base, but fails to describe the sequence as “SEQ ID NO:X”.  37 CFR 1.821(d)  requires that where the description or claims of a patent application discuss a sequence that is set forth in the sequence listing, a reference to the sequence identifier of that sequence is required at all occurrences, even if in the text of the description or claims that sequence is set forth by enumeration of its residues.  MPEP 2422.01(V).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51, 58 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites the limitation "NR4R5 group" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  The compound of formula (I), on line 8 of claim 51, contains an “NHR4R5 group” and not an “NR4R5” group.  Though, as stated in the above claim objections, the “NHR4R5” group of formula (I) is being interpreted as an “NR4R5” group for the purposes of examination, the recitation of “NR4R5” on line 17 lacks antecedent basis since the compound of formula (I) in line 8 does not recite an “NR4R5 group”. 
Claim 58 recites the limitation "NR4R5" in the compound of Formula (Ia) and recites the limitation “in claim 1.”  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 58, it would appear that Applicant meant “in claim 51”.  For the purposes of compact prosecution and examination, the recitation of “in claim 1” is being interpreted as “in claim 51.”.  

    PNG
    media_image1.png
    62
    247
    media_image1.png
    Greyscale
.  There is insufficient antecedent basis for this limitation in the claim; the required “NR4R5” group is not found in No. 38.  
Based on the description and structure of this compound on page 52 of the specification, the compound is being interpreted as (3-phosphatidyl)-ethanolamine, and is being examined as such.  
Claim 60 recites the limitation “the combination” in line 1.  There is insufficient antecedent basis for this limitation in the claim since neither claim 59 nor claim 51 recite a combination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 51-54, 58, 59, 61, 62, and 65-68 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pat. No. 6,074,667 to Kinnunen (PTO-892).
	Kinnunen ‘667 teach a method for transfecting a cell with a nucleic acid comprising contacting the cell with a liposomal transfection composition comprising the nucleic acid, a sphingosine or a derivative thereof, and a helper lipid (abstract, claim 1).  
	The sphingosine derivative can be selected from a) dimethylsphingosine  
    PNG
    media_image2.png
    105
    482
    media_image2.png
    Greyscale
, b) dihydrosphingosine, 
    PNG
    media_image3.png
    101
    482
    media_image3.png
    Greyscale
, and c) phytosphingosine, 
    PNG
    media_image4.png
    101
    484
    media_image4.png
    Greyscale
.
	Dimethylsphingosine, which is So-4 of instant claim 59, meets the limitations of instant formula (I) when R1 is a C15 alkenyl, when R2 is H, when R4 and R5 are -CH3, a C1 alkyl, and when R3 and R6 are OH.
	Dihydrosphingosine meets the limitations of instant formula (I) when R1 is a C15 alkyl,  when R2, R4 and R5 are H, and when R3 and R6 are OH.  It is noted that this compound is a stereoisomer of instant compound So-71.
	Phytosphingosine meets the limitations of instant formula (I) when R1 is a C15 alkyl substituted by one hydroxyl group, when R2, R4 and R5 are H, and when R3 and R6 are OH.  It is noted that this compound is a stereoisomer of instant compound So-15.

    PNG
    media_image5.png
    121
    483
    media_image5.png
    Greyscale
, a phosphatidylethanolamine (Col. 8, lines 18-21, 29-30, claims 2-3 and 6).
	Exemplified are liposomes prepared using lipid stocks of DOPE and sphingosine derivatives selected from sphingosine, phytosphingosine and phosphorylcholine-sphingosine (Col. 5, line 64-Col. 6, line 15).   
	The liposomes were prepared by dissolving the lipids in chloroform, adding dioleoylglycerol or dioctanoylglycerol.  The solvent was evaporated under a stream of nitrogen and the drying was continued in a lyophilizator.  The dry lipid mixture was hydrated in a buffer for 30 minutes at 40°C in a water bath and vortexed every 5 minutes.  The liposomes obtained were sonicated and kept in a buffer.  The liposomes were kept in a refrigerator.  The liposomes and nucleic acid were mixed together in serum free DMEM (Col. 5, line 64-Col. 6, line 36
	The DNA-lipid complexes were laid over KK-1 and HeLa cells to initiate the transfection (Col. 6, line 50-Col. 7, line 33).  
	Nucleic acids include DNA and RNA, such as antisense-RNA (Col. 4, lines 15-16 and 60-63).  
	In-vivo administration of the lipid-nucleic acids include oral, rectal, nasal, intradermal or parenteral routes including subcutaneous, intravenous, intramuscular, infusion and more (Col. 5, lines 12-20).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,074,667 to Kinnunen (PTO-892) as applied to claims 51-54, 58, 59, 61, 62, and 65-68  above, and further in view of Avanti (PTO-892) and Allegood (PTO-892).
Kinnunen ‘667 is applied as discussed in the above 35 USC 102 rejection.  
While Kinnunen ‘667 teaches sphingosines of instant Formula (I), it differs from that of the prior art in that it does not teach No. 41.  
Kinnunen ‘667 teaches sphingosine derivatives as having the general formula: 
    PNG
    media_image6.png
    85
    313
    media_image6.png
    Greyscale
, wherein R1 and R2 can be H, R, X and Y can be H, and the alkyl chain can comprise double bonds.
Avanti Polar Lipids teaches 
    PNG
    media_image7.png
    89
    535
    media_image7.png
    Greyscale
, as sphingosine (d22:1).
Allegood teaches the quantitative analysis of sphingolipids (title).  Sphingolipids are taught as components of biologic structures (pg. 1).  Long-chain spingoid bases are variations of the basic structure: 2-amino-1,3-dihydroxyalkanes that vary from linear 18 carbon alkyl chain containing no sites of unsaturation (d18:0), to as short as d14:0 and greater than d22:0, with possible unsaturations.  3-ketosphinganine, No. 8 of the instant invention, is taught as part of the sphingolipid metabolic pathway (page 3, Fig. 1.1).  Sphingoid bases include 3-ketossphinganine, sphinganine, phytosphingosine, sphingodienes, and sphingosine.  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the dihydrosphingosine of 
It would have been obvious to one of ordinary skill in the art to modify Sphingosine d22:1 to Sphingosine d22:0 to arrive at instantly claimed No. 41.  One of ordinary skill in the art would have been motivated to modify sphingosine d22:1 to sphingosine d22:0, with a reasonable expectation of success because a) Allegood teaches that long-chain spingoid bases are variations of the basic structure: 2-amino-1,3-dihydroxyalkanes that vary from linear 18 carbon alkyl chain containing no sites of unsaturation (d18:0), to as short as d14:0 and greater than d22:0, with possible unsaturations. and b) sphingosine d22:1, C22H45NO2, and, sphingosine d22:0, C22H43NO2 are structurally analogous sphingosine derivatives that differ by a single double bond in a C19 hydrocarbon chain and they would be expected to be interchangeable and to have similar chemical activity because of their structural similarity. MPEP 2144.09.

Please note:  While claim 60 has been rejected using the combination above, the below rejection is being applied to specifically address the species election combination of No. 41, No. 38 and sphingosine derivative So-8.
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No.  (see above) 6,074,667 to Kinnunen (PTO-892) and Avanti (PTO-892) and Allegood (PTO-892) s 51-54, 58, 59, 60-61, 62, and 65-68  above, and further in view of HMDB (PTO-892) and Cayman (PTO-892). 
	Kinnunen, Avanti, and Allegood are applied as discussed in the above 35 USC 103 rejection.
	While Kinnunen and Avanti teach a combination of lipids, they differ from that of the instantly elected invention in that they do not teach a combination of No. 41, No. 38 and sphingosine derivative So-8.
	HMDB teaches No. 38, 
    PNG
    media_image8.png
    98
    498
    media_image8.png
    Greyscale
 as a phosphatidylethanolamine.
	Cayman teaches So-8 as the sphingosine derivative 3-keto-sphingoanine, 
    PNG
    media_image9.png
    65
    142
    media_image9.png
    Greyscale
.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the DOPE of Kinnunen, Avanti, and Allegood with No. 38 of HMDB, to arrive at the instantly claimed combination of No. 41 and No. 38.  One of ordinary skill in the art would have been motivated to substitute DOPE with No. 38, with a reasonable expectation of success, because both compounds are phosphatidylethanolamines, HMDB teaches No. 38 as a known phosphatidylethanolamine, and Kinnunen teaches phosphatidylethanolamines as preferred helper lipids for use in their liposomal transfection vectors.
	It would have been prima facie obvious to one of ordinary skill in the art, to add So-8 of Cayman to the lipid combination of Kinnunen, Avanti, Allegood and HMDB, to arrive at the .

Claims 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,074,667 to Kinnunen (PTO-892) as applied to claims 51-54, 58, 59, 61, 62, and 65-68  above, and further in view of CN 102409044A (PTO-892).
Kinnunen is applied as discussed in the above 35 USC 102 rejection.
While Kinnunen teaches nucleic acids, such as RNA, it differs from that of the instantly claimed invention in that it does not teach SEQ ID NO:1.
	CN ‘044 teaches nucleic acid tags and uses thereof.  Disclosed is a method for constructing indexes for digital gene expression (DGE) profiling and uses thereof.  DGE detects the gene expression of a specific tissue of a species in a specific state and can be used in basic scientific research, medical research and drug research and development.  RNA samples are used to construct DGE libraries.  SEQ ID NO. 1 of the instant invention is taught as one of the nucleic acid sequences used in the tags (pgs. 6-7).  
	 It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to apply the TTCAGAGTTCTACAGTCCGA sequence of CN ‘044 as  the RNA of Kinnunen ‘667, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to apply the TTCAGAGTTCTACAGTCCGA sequence as the RNA, with a reasonable expectation 
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622